           Case 2:17-cv-01257-JDP Document 30 Filed 09/11/20 Page 1 of 2

1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ELISE KING,                                   No. 2:17-cv-01257-MCE-EFB PS
12                       Plaintiff,
13             v.                                   ORDER
14    CALIFORNIA DEPARTMENT OF
      WATER RESOURCES, et al.,
15
                         Defendants.
16

17

18            Each of the parties in the above-captioned case has filed a “Consent to

19   Jurisdiction of United States Magistrate Judge” (ECF Nos. 24, 27). See 28 U.S.C.

20   § 636(c). Under E.D. Cal. Local Rule 305, both the district court judge assigned to the

21   case and the magistrate judge must approve the referral to the magistrate judge.

22            The undersigned has reviewed the file herein and recommends that the above-

23   captioned case be assigned and referred to the magistrate judge for all further

24   proceedings and entry of final judgment.

25   ///

26   ///

27   ///

28   ///
                                                   1
       Case 2:17-cv-01257-JDP Document 30 Filed 09/11/20 Page 2 of 2

1          IT IS HEREBY ORDERED that the Clerk of the Court reassign this case to the
2    Honorable Magistrate Judge Edmund F. Brennan. The parties shall take note that all
3    documents hereafter filed with the Clerk of the Court shall bear case No. 2:17-cv-01257-
4    EFB. All currently scheduled dates presently set before Judge England are hereby
5    VACATED.
6          IT IS SO ORDERED.
7    DATED: September 11, 2020
8

9

10

11

12         Having also reviewed the file, I accept referral of this case for all further
13   proceedings and entry of final judgment.
14   DATED: September 11, 2020
15
                                                EDMUND F. BRENNAN
16                                              CHIEF MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
